Exhibit 10.1
CONSULTING AGREEMENT
This Consulting Agreement (the "Agreement") is made and entered into on January
28, 2013 by and between PARKWAY PROPERTIES, INC., a Maryland corporation (the
"Company") and MANDY M. POPE (the "Executive").
RECITALS:
WHEREAS, Executive and the Company have previously entered into a Change in
Control Agreement dated as of May 13, 2010 (the "CIC Agreement") and a Retention
Agreement dated November 4, 2011 (the "Retention Agreement");
WHEREAS, Executive has resigned from the Company effective as of January 25,
2013; and
WHEREAS, the Company wishes to obtain from Executive assistance in the
transition period following Executive's separation from the Company and
Executive is willing provide such transition services as a consultant upon the
terms and conditions set forth in this Consulting Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:
1.            Employment Separation.
 
(a)            Executive acknowledges and agrees that Executive has resigned
from any and all officerships, directorships, committee memberships and all
other elected or appointed positions, of any nature, that the Executive holds
with the Company or any of its subsidiaries or affiliated companies, effective
as of January 25, 2013 at 5:00 p.m. ("Separation Date").  The Parties
acknowledge and agree that the Separation Date was less than six months after a
Change in Control Date (as defined in the CIC Agreement), and the Company in
addition to the fees set forth herein under Paragraph 3, shall pay to the
Executive all amounts set forth in Section 5, Executive's Right to Leave
Employment, of the CIC Agreement.  Specifically, the Company shall pay the
Executive the amount calculated under Section 5(a) of the CIC Agreement, and the
amount of $514,031.83 under Section 5(b) of the CIC Agreement.  Such payments
shall be made in accordance with Section 5 of the CIC Agreement, and Executive
shall have no further rights under the CIC Agreement other than the right to
receive such payments.  Executive acknowledges and agrees that she has no
further rights under the Retention Agreement and further acknowledges and agrees
that she forfeits all of her outstanding equity incentive awards under the
Company's 2010 Omnibus Equity Incentive Plan, as amended, as of the Separation
Date.
 
1

--------------------------------------------------------------------------------

(b)            Except as expressly provided for in this Agreement, from and
after the Separation Date Executive shall not be entitled to any further
compensation or monies from the Company or to receive any benefits or to
participate in any benefit plan or program of the Company.  Executive
acknowledges that, as of the date of this Agreement, with the exception of the
benefits and payments provided for in this Agreement (including without
limitation those set forth above under the CIC Agreement), Executive has
received all wages, benefits and payments of any kind to which Executive may be
entitled.
 
(c)            The Company understands and agrees that this Agreement shall not
in any way compromise any right Executive may have to group health continuation
coverage under Sections 601 et seq. of ERISA ("COBRA") nor shall this Agreement
in any way compromise any right to vested benefits accumulated under the
Company's 401(k) Plan subject to the terms of the plan.
 
2.            Consulting Services.  Executive agrees to use her best efforts to
assist, advise and cooperate with the Company, if the Company so requests, with
respect to the transition of Executive's duties and responsibilities to others
within the Company, and on issues that arose or were in any way developing
during her employment with the Company ("Consulting Services").  The Company
hereby agrees to engage Executive, and Executive hereby accepts such engagement
to provide the Consulting Services, for the period beginning on the date hereof
and continuing for a period ending on March 15, 2013 ("Consulting Period").  The
Company and Executive do hereby acknowledge that the relationship between the
Company and Executive during the Consulting Period shall be that of an
independent contractor and that Executive shall not be treated as an employee
for any purpose during that period.  The Executive's work schedule and location
to perform such duties shall be established by mutual agreement of the parties.
The level of services Executive will perform under this Section 2 shall be no
more than 20 percent of the average level of services she performed during the
36 month period before her resignation, and the Company anticipates a level of
services below that 20 percent limit.
 
3.            Consulting Compensation; Severance Benefits.
 
(a)            Subject to the terms and conditions of this Agreement, the
payments described in subsections (b) and (c) below shall be paid or provided to
the Executive or on the Executive's behalf if the Executive has signed the
Waiver and Release (as defined in Section 4) and the revocation period described
in Section 4 has expired without the Executive having revoked the Waiver and
Release.
 
(b)            In consideration of the performance of the Consulting Services
hereunder, from and after the Separation Date, the Company shall pay Executive
seven consecutive equal weekly payments of $960 commencing on February 1, 2013
and ending on March 15, 2013.  Each payment shall become fully vested as of the
scheduled date of payment, and is not subject to return or refund to the Company
or otherwise after said vesting date.  If Executive fails to perform and provide
any reasonably requested Consulting Services during the Consulting Period,
Executive shall be given written notice by the Company within 10 days after such
failure, and then given 10 days after such notice to correct the failure.  If,
after notice and opportunity to correct, Executive persists in the failure she
will not be entitled to any compensation provided in this Section 3 that has not
become fully vested.
 
2

--------------------------------------------------------------------------------

(c)            The Company shall pay to the Executive, in a lump sum cash
payment on or before the third (3rd) business day after the expiration of the
revocation period described in Section 4(c), the sum of $88,699, less Applicable
Deductions.
 
4.            Executive's Waiver and Release.
 
(a)            The Company shall not be obligated to provide any of the benefits
described in Section 3 above unless, prior thereto, the Executive has duly
executed a waiver and release in a form reasonably acceptable to the Company
(the "Waiver and Release").
 
(b)            The Executive shall have twenty-one (21) days to consider whether
to sign the Waiver and Release.  Furthermore, the Executive may revoke the
Waiver and Release within seven (7) calendar days following her execution
thereof.
 
(c)            If the Executive fails to sign the Waiver and Release within the
twenty-one (21) day period following its delivery to her, or if the Executive
signs but thereafter revokes the Waiver and Release within the seven (7) day
revocation period, the Executive (and the Executive's surviving spouse and heirs
and administrators, if applicable) shall forfeit all rights to the payments
identified in Section 3.
 
(d)            At the end of the Consulting Period, the Company shall deliver a
waiver and release in a form reasonably acceptable to the Company (the
"Additional Waiver and Release") for her signature.  The Executive shall have
twenty-one (21) days to consider whether to sign the Additional Waiver and
Release.  Furthermore, the Executive may revoke the Additional Waiver and
Release within seven (7) calendar days following her execution thereof.  If the
Executive has signed the Additional Waiver and Release and the revocation period
has expired without the Executive having revoked the Additional Waiver and
Release, the Company shall pay to the Executive, in a lump sum cash payment on
or before the third (3rd) business day after the expiration of the revocation
period, the sum of $15,000, less Applicable Deductions.
 
5.            No Admission.  The making of this Agreement is not intended, and
shall not be construed, as any admission by the Company or Executive or any of
the Releasees that they have violated any federal, state, or local law, or have
committed any wrong against Executive or any other person or entity.
 
6.            Non-Disparagement.  The Executive agrees to refrain from making
any public statements (or authorizing any statements to be reported as being
attributed to the Executive) that are critical, derogatory or which may tend to
injure the reputation or business of the Company or any of its directors,
officers and representatives.  The Company will not make, and agrees to use its
best efforts to cause the officers, directors and representatives of the Company
to refrain from making, any public statements (or authorizing any statements to
be reported as being attributed to the Company), that are critical, derogatory
or which may tend to injure the reputation or business of the Executive.
3

--------------------------------------------------------------------------------

 
7.            Covenants as to Confidential Information and Competitive Conduct.
The Executive hereby acknowledges and agrees as follows:
 
(a)            This Section 7 is necessary for the protection of the legitimate
business interests of the Company; the restrictions contained in this Section 7
are reasonable and the Executive has received adequate and valuable
consideration for entering into this Agreement.
 
(b)            The Executive agrees that the Executive will not, directly or
indirectly, without the express written approval of the Company, unless directed
by applicable legal authority (including any court of competent jurisdiction,
governmental agency having supervisory authority over the business of the
Company or its subsidiaries, or any legislative or administrative body having
supervisory authority over the business of the Company or its subsidiaries)
having jurisdiction over the Executive, disclose to or use, or knowingly permit
to be so disclosed or used, for the benefit of herself or of any person,
corporation, or other entity other than the Company:
 
(i)            any nonpublic information concerning any financial, accounting or
tax matters, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, its subsidiaries or affiliated or related
parties, or
 
(ii)            any proprietary management, operational, trade, technical, or
other secrets or any other proprietary information or other data of the Company,
its subsidiaries or affiliated or related parties,
which has not been published and is not generally known outside of the Company.
 The Executive acknowledges that all of the foregoing constitutes confidential
and proprietary information which is the exclusive property of the Company.
(c)            For a period beginning on the date hereof and ending on December
31, 2013 (the "Restrictive Period"), the Executive shall not, directly or
indirectly, without the prior written consent of the Company's Chief Executive
Officer, solicit or attempt to solicit any employee of the Company or its
subsidiaries or affiliated or related parties, or induce or encourage any such
employee to terminate their employment with the Company or its affiliated
entities.
 
In the event the Executive violates any of the provisions contained in this
Section 7, the Restrictive Period shall be increased by the period of time from
the commencement by the Executive of any violation until such violation has been
cured to the satisfaction of the Company.
(d)            The Executive acknowledges and agrees that any breach of this
Section 7 will result in immediate and irreparable harm to the Company, and that
the Company cannot be reasonably or adequately compensated by damages in an
action at law.  In the event of any breach of this Section 7 by the Executive,
the Company shall be entitled to immediately cease to pay or provide the
Executive any compensation or benefit being or to be paid or provided to the
Executive pursuant to Section 3 of this Agreement, and also to obtain immediate
injunctive relief restraining the Executive from conduct in breach of the
covenants contained in this Section 7.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach, including the recovery of damages from the Executive.
It is understood and agreed by the Company that nothing contained in this
Section 7 will preclude or prevent the Executive from pursuing or accepting
employment after the Separation Date with any individual or entity engaged in
the commercial real estate business so long as the Executive complies with the
terms of this Agreement in such employment or engagement.
4

--------------------------------------------------------------------------------

8.            Company Property, Records, Files, and Equipment.  The Executive
agrees she will return all records, files, lists, drawings and documents of or
relating to the Company and all Company-owned equipment in her possession within
ten (10) days after the Separation Date.  The Executive may retain her laptop
computer, iPhone and cell phone number, but only to the extent that such
equipment does not contain confidential or proprietary information of the
Company.
 
9.            Confidentiality.  Each of the Executive and the Company agrees to
keep the terms and the existence of this Agreement confidential and not to
disclose any information concerning the existence or terms of this Agreement or
provide a copy of this Agreement to anyone, except as required by applicable law
(including, without limitation, federal and state securities laws) and except
for the parties' respective attorneys, accountants and professional advisers and
the Executive's spouse.
 
10.            Executive Cooperation.  Executive shall cooperate fully in
connection with any and all existing or future litigations or investigations
brought by or against the Company or any of its agents, officers, directors, or
employees in which and to the extent Executive's cooperation is necessary.  In
the event that Executive is subpoenaed in connection with any litigation or
investigation, if legally permissible, Executive will promptly notify the
Company and shall give the Company an opportunity to respond to such notice
before taking any action or making any decision in connection with such
subpoena.  The Company will reimburse Executive for reasonable out-of-pocket
expenses incurred as a result of such cooperation.
 
11.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Mississippi applicable to contracts
executed in and to be performed in that State without regard to its conflicts of
laws provisions.
 
12.            Opportunity to Review.  Executive acknowledges and warrants that
(a) Executive has had a reasonable period of time not less than 21 days, to
consider the terms and provisions of this Agreement; (b) Executive has been
advised by the Company in this writing to consult, and has had adequate
opportunity to consult with, an attorney of Executive's choosing prior to
executing this Agreement; (c) Executive has carefully read this Agreement in its
entirety, has had an opportunity to have its provisions explained to Executive
by an attorney of Executive's choosing, and fully understands the significance
of all of its terms and provisions; and (d) Executive is signing this Agreement
voluntarily and of Executive's own free will and assents to all of the terms and
conditions contained herein.
 
5

--------------------------------------------------------------------------------

13.            Effective Date and Right to Revoke.  Executive has been given 21
days from the date of receipt to consider the terms and conditions of this
Agreement.  Executive may accept this Agreement by signing it and returning an
original Agreement to the Company any time during this 21-day period.  Executive
agrees that any changes to the Agreement from the time it was offered to
Executive, whether material or immaterial, do not restart the running of the
21-day period.  After signing this Agreement, Executive shall have seven days to
revoke it by indicating Executive's desire to do so in a writing received by the
Company in accordance with this Section 13 of this Agreement no later than 5:00
p.m. Eastern Time on the seventh day following the date Executive signs this
Agreement ("Revocation Period").  The effective date of this Agreement shall be
the eighth day following Executive's signing of this Agreement provided
Executive does not revoke it during the Revocation Period.  If Executive does
not accept this Agreement as set forth above, or revokes this Agreement during
the Revocation Period, this Agreement (including any obligations of the Company
to provide the consideration referred to above) shall be deemed null and void.
 
14.            Waiver.  The waiver by a party hereto of any breach by the other
party hereto of any provision of this Agreement shall not operate or be
construed as a waiver of any other or subsequent breach by a party hereto.
 
15.            Assignment.  This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company and the legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees of the Executive.
 
16.            Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
17.            Notices.  Any notices required or permitted to be given under
this Agreement shall be sufficient if in writing, and personally delivered or
when sent by first-class, certified, or registered mail, postage prepaid, return
receipt requested:
 
(a)            in the case of the Executive, to her principal residence address
on file with the Company or such other address communicated by Executive to the
Company in accordance with the provisions of this Section 17, and
 
(b)            in the case of the Company, to 390 North Orange Ave., Suite 2400,
Orlando, FL 32801, to the attention of the General Counsel.
 
18.            Entire Agreement.  This Agreement constitutes the entire
agreement of the parties relating to the subject matter hereof, and supersedes
any obligations of the Company and the other Releasees, as such term is defined
in the Waiver and Release, under any previous agreements or arrangements, except
as otherwise provided in this Agreement or in the Waiver and Release.  The
provisions of this Agreement may not be amended, modified, repealed, waived,
extended, or discharged except by an agreement in writing signed by the party
against whom enforcement of any amendment, modification, repeal, waiver,
extension, or discharge is sought.  This Agreement may be executed in one or
more counterparts (including by facsimile signature), all of which shall be
considered one and the same instrument, and shall be fully executed when one or
more counterparts have been signed by and delivered to each party.
 
6

--------------------------------------------------------------------------------

19.            Section 409A.  The Executive represents that she has conferred
with counsel and has been advised, and believes in good faith, that the six (6)
month delay required for "specified employees" pursuant to section 409A of the
Internal Revenue Code of 1986, as amended, does not apply to the benefits
provided under Section 3 and Section 4(d) hereof because such payments do not
constitute "deferred compensation" within the meaning of section 409A.
 Executive acknowledges and agrees that she shall be solely responsible for any
additional taxes, penalty or interest that may be imposed by section 409A of the
Code on any such payments and or benefits if any such tax, penalty or interest
is imposed by the Internal Revenue Service.
 
20.            Headings.  The descriptive headings used herein are used for
convenience of reference only and shall not constitute a part of this Agreement.
 
[Signature page follows]
7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.
WITNESS:                                                                                                          THE
EXECUTIVE:
Granville Tate
Jr.                                                                                                   /s/
Mandy M. Pope
                                 Mandy M. Pope
                           THE COMPANY:
                           PARKWAY PROPERTIES, INC.
ATTEST:
/s/ Lisa M.
Russell                                                                                                                                               By:
 James R. Heistand
                                                                                                                                                                                                                   
James R. Heistand
ATTEST:
/s/ Lisa M.
Russell                                                                                                                                              
By:  /s/ Jeremy R. Dorsett
                                                                                                                                                                                                                  
Jeremy R. Dorsett



8